    Case 18-05018           Doc 26       Filed 02/21/19         Entered 02/21/19 13:11:39                Page 1 of 6



                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF CONNECTICUT

____________________________________
                                    )
IN RE:                              )
                                    )                              CASE NO.                18-50071 (JAM)
VLADIMIR AVIDON                     )
       Debtor.                      )                              CHAPTER                 7
____________________________________)
                                    )
ANATOLIY GUREVICH, AND              )
FRASER LANE ASSOCIATES, LLC,        )                              ADV. PRO. NO.           18-05018 (JAM)
       Plaintiffs.                  )
                                    )                              ECF NO.                 15
       v.                           )
                                    )
VLADIMIR AVIDON                     )
       Defendant.                   )
____________________________________)

                    MEMORANDUM OF DECISION ON MOTION TO DISMISS

I.         Introduction

           In this adversary proceeding, Anatoliy Gurevich (“Plaintiff Gurevich”), and Fraser Lane

Associates, LLC (“Plaintiff Fraser Lane”), filed a two-count Complaint against Vladimir Avidon

(the “Defendant”), pursuant to 11 U.S.C. §§ 727(a)(4) and 523(a)(2)(A)1 (the “Complaint”). In

Count One of the Complaint, the Plaintiffs object to the Defendant receiving a discharge in his

Chapter 7 case. Count Two of the Complaint seeks to have certain debts owed by the Defendant

to the Plaintiffs declared nondischargeable under § 523(a)(2)(A). The Defendant filed a Motion

to Dismiss the Complaint. For the reasons discussed below, the Motion to Dismiss is

GRANTED in part and DENIED in part, and Count Two of the Complaint is dismissed without

prejudice to amend.




1
    Unless otherwise specified, all future statutory references are to Title 11 of the United States Code.
    Case 18-05018           Doc 26       Filed 02/21/19          Entered 02/21/19 13:11:39              Page 2 of 6



II.        Background

           On January 22, 2018, the Defendant filed his Chapter 7 case. At the time the Defendant

filed his Chapter 7 case, there was a pending Connecticut Superior Court action commenced by

Plaintiff Fraser Lane against the Defendant. Plaintiff Gurevich had also commenced a

Connecticut Superior Court action against the Defendant before his Chapter 7 case was filed, but

withdrew the claims it had asserted against the Defendant in that action on December 21, 2017.

           On May 1, 2018, the Plaintiffs commenced this adversary proceeding by filing the

Complaint. According to the Complaint, Plaintiff Gurevich is a managing member of Plaintiff

Fraser Lane, and the Defendant was or is a member or officer of various corporate entities. On

July 16, 2018, the Defendant filed a Motion to Dismiss the both counts of the Complaint (the

“Motion to Dismiss,” ECF No. 15)2. On September 6, 2018, the Plaintiffs filed a Memorandum

of Law in Opposition to the Motion to Dismiss (ECF No. 25).

           A. Fraser Lane State Court Action

           On January 19, 2007, an entity known as 800 Seaview executed a promissory note in the

amount of $3,200,000.00 in favor of Plaintiff Fraser Lane (the “Fraser Note”). On the same day,

the Defendant and Mr. Creighton M. English jointly executed a guaranty agreement (the

“Guaranty Agreement”), guaranteeing the payments of the Fraser Note. On June 4, 2014, the

Defendant, personally and on behalf of 800 Seaview, executed an acknowledgement and

reaffirmation of the debts owed to the Plaintiffs (the “Reaffirmation”).

           Upon default of the Fraser Note and the Guaranty Agreement, on October 26, 2015,

Plaintiff Fraser Lane commenced a lawsuit in the Connecticut Superior Court against the

Defendant and Mr. English, alleging, inter alia, breach of contract, fraud, and misrepresentation



2
    Unless otherwise specified, all future docket references are to the docket in this adversary proceeding

                                                             2
    Case 18-05018       Doc 26      Filed 02/21/19        Entered 02/21/19 13:11:39            Page 3 of 6



(the “Fraser Lane State Court Action”)3. On May 10, 2016, Plaintiff Fraser Lane filed an

amended complaint which removed the fraud allegations it had asserted against the Defendant.

        B. Gurevich State Court Action

        On November 22, 2011, the Defendant, Mr. English, and E2A, LLC (“E2A”). executed a

promissory note in the amount of $400,000.00 in favor of Plaintiff Gurevich (the “Gurevich

Note”). Upon default of the Gurevich Note, on August 31, 2017, Plaintiff Gurevich commenced

a lawsuit in the Connecticut Superior Court against the Defendant, Mr. English, and E2A,

alleging, inter alia, breach of contract and unjust enrichment (the “Gurevich State Court

Action”)4. On December 21, 2017, Plaintiff Gurevich withdrew all claims against the Defendant

and Mr. English, leaving the case pending only against E2A. On November 26, 2018, a Motion

for Judgment in Accordance with Stipulation was filed by the parties (the “Motion for Stipulated

Judgment”), in which E2A stipulated to a judgment entering against it in the amount of

$400,000.00. The Defendant signed the Motion for Stipulated Judgment as a managing member

of E2A. On December 10, 2018, Connecticut Superior Court entered an Order Granting the

Motion for Stipulated Judgment.

III.    Analysis

        In reviewing a Motion to Dismiss filed under Fed. R. Civ. P. 12(b)(6) (“Rule 12(b)(6)”),

a court must accept all well-pleaded facts as true and construe them in the light most favorable to

the non-moving party. Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). A party is

permitted to use a Rule 12(b)(6) Motion to Dismiss to challenge a complaint on statute of

limitation grounds. Lesti v. Wells Fargo Bank, N.A., 960 F. Supp. 2d 1311, 1316-17 (M.D. Fla.



3
  The Fraser Lane State Court Action is entitled Fraser Lane Associates, LLC. v. English, et al., Case No. FBT-
CV15-6053059.
4
  The Gurevich State Court Action is entitled Anatoliy Gurevich v. E2A, LLC et al., Case No. FBT-CV17-6066521S.

                                                      3
    Case 18-05018         Doc 26        Filed 02/21/19          Entered 02/21/19 13:11:39                Page 4 of 6



2013).

         In order to determine the dischargeability of a debt, a court must determine whether a

debtor owes a debt within the meaning of the Bankruptcy Code.5 The Bankruptcy Code defines

the term “debt” to mean “liability on a claim,” 11 U.S.C. § 101(12), and “claim” is defined as a

“right to payment, whether or not such right is reduced to judgment….” 11 U.S.C. § 101(5). In

order to establish a debt for nondischargeability purposes, “a plaintiff must [] meet any

timeliness requirements established by the non-bankruptcy law…”. In re Bak, 2013 WL 653073,

at *7; see also In re McKendry, 40 F.3d at 337. Therefore, a timely commenced state court

action6 is sufficient to establish a debt, and if such debt exists, a court must determine whether a

plaintiff timely commenced a nondischargeability action pursuant to Fed. R. Bankr. P. 4007(c).

See, e.g., In re Bak, 2013 WL 653073, at *7; see also In re McKendry, 40 F.3d at 337.

         The Defendant asserts the following three (3) arguments in the Motion to Dismiss: (i) the

Complaint is barred by res judicata or collateral estoppel because the Plaintiff either withdrew or

did not pursue the claims the Defendant in state court; (ii) the claims are time barred under Conn.

Gen. Stat. §§ 52-577 and 52-584; and (iii) the Complaint fails to state a claim upon which relief

can be granted.

         As to the first argument, the doctrine of res judicata does not apply in this adversary

proceeding. See Brown v. Felsen, 442 U.S. 127, 129-30 (1970). Collateral estoppel does not



5
  See, e.g., In re Bak, 2013 WL 653073, at *7 (Bankr. D. Conn. Feb. 20, 2013) (discussing case law holding that “in
addition to meeting the 60-day time deadline established by Fed. R. Bankr. P. 4007(c) for the bringing of a non-
dischargeability action, a plaintiff must also meet any timeliness requirements established by the non-bankruptcy
law applicable to the case at hand. In other words, if non-bankruptcy law requires that a lawsuit to establish liability
on any viable ground be brought prior to applicable statutes of limitations, and the creditor has not done so, then the
debt cannot be established for non-dischargeability purposes.”); see also In re McKendry, 40 F.3d 331, 337 (10th
Cir. 1994).
6
  See In re Bak, 2013 WL 653073, at *7 n.5 (discussing case law holding that “[a]s long as the debt was
‘established’ prior to the running of statutes of limitation[s], it is irrelevant whether the plaintiff’s allegations in a
prior state court suit corresponded to the grounds for nondischargeability under [§ 523].”).

                                                            4
    Case 18-05018        Doc 26      Filed 02/21/19          Entered 02/21/19 13:11:39             Page 5 of 6



apply because “withdrawal [of a claim] does not conclude the prior litigation on the merits in a

way that is sufficient to support a claim of … collateral estoppel.” Lanphier Day Spa, Inc. v.

Urstadt Biddle Properties, Inc., 2017 WL 2817616, at *6 (Conn. Super. Ct. June 2, 2017); see

also Schupak v. Califano, 454 F. Supp. 105, 113-14 (E.D.N.Y. 1978) (“Neither [r]es judicata nor

collateral estoppel is traditionally applicable to [voluntary dismissal without prejudice].”) (citing

Hill v. W. Bruns & Co., 498 F.2d 565, 567 n.2 (2d Cir. 1974); In re Piper Aircraft Dist. Sys.

Antitrust Lit., 551 F.2d 213, 219 (8th Cir. 1977)).

        Turning to the Defendant’s second and third arguments in the Motion to Dismiss, the

Defendant executed the Guaranty Agreement in favor of Plaintiff Fraser Lane and the Gurevich

Note in favor of Plaintiff Gurevich (collectively, the “Agreements”). Subsequently, the

Defendant failed to make payments under the Agreements, supporting the allegations in the

Complaint that a debt is owed by the Defendant to the Plaintiffs. The allegations in the

Complaint relate back to the common core of operative facts raised in the State Court Actions,

neither of which were dismissed as being barred by Conn. Gen. Stat. §§ 52-577 or 52-584. In

viewing the Complaint in the light most favorable to the Plaintiffs, the Court finds that a Rule

12(b)(6) dismissal on statute of limitation grounds is not appropriate.7 See La Grasta v. First

Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (“[A] Rule 12(b)(6) dismissal on statute of

limitation[] grounds is appropriate only if it is ‘apparent [on] the fact of the complaint’ that the

claim is time-barred.”) (quoting Omar v. Lindsey, 334 F.3d 1246, 1251 (11th Cir. 2003)).

        Finally, the Motion to Dismiss seeks to dismiss the Complaint in its entirety. As to the

Count One § 727(a)(4) claim, the Complaint alleges that the Defendant did not disclose his

ownership interest in various corporate entities in his Amended Statement of Financial Affairs


7
  For those reasons, there is no need to address the issue of whether the Reaffirmation executed by Mr. Avidon
restarted the applicable statutes of limitations.

                                                         5
 Case 18-05018       Doc 26     Filed 02/21/19       Entered 02/21/19 13:11:39       Page 6 of 6



filed with the Court (ECF No. 10, Case No. 18-50071). This allegation sufficiently alleges a

§ 727(a)(4) claim and therefore the Motion to Dismiss Count One of the Complaint is denied.

       The Count Two § 523(a)(2)(A) cause of action alleges that the Defendant made false and

misleading statements in order to obtain loans from the Plaintiffs, and that the Defendant failed

to make payments pursuant to the terms of the Agreements. The Plaintiffs’ factual allegations

surrounding the Defendant’s conduct with respect to the “false pretenses, a false representation,

or actual fraud” § 523(a)(2)(A) claim are mere “labels and conclusions” and therefore fail to

state a claim under Rule 12(b)(6). Twombly, 550 U.S. at 555.

IV.    Conclusion

       For the reasons set forth above, it is hereby

       ORDERED: The Motion to Dismiss is GRANTED in part and DENIED in part, and

Count Two of the Complaint is dismissed; and it is further

       ORDERED: The Plaintiffs are granted leave to file an Amended Complaint at or before

4:00 p.m. on March 21, 2019.



           Dated at Bridgeport, Connecticut this 21st day of February, 2019.




                                                 6
